Case: 18-10137      Document: 00516243396         Page: 1    Date Filed: 03/17/2022




            United States Court of Appeals
                 for the Fifth Circuit                             United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 17, 2022
                                   No. 18-10137
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adrian Castro,

                                                          Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:16-cv-1761


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          The original opinion in this case issued on July 14, 2021. The petition
   for rehearing is DENIED. We withdraw our previous opinion and substitute
   the following in its place.
          A judge on our court granted Adrian Castro a certificate of
   appealability (“COA”). It’s undisputed that the COA is invalid under 28
   U.S.C. § 2253(c)(2)–(3) because it fails to specify a constitutional issue. The
   only question is what we should do about it. We vacate the COA and dismiss
   the appeal.
Case: 18-10137      Document: 00516243396          Page: 2   Date Filed: 03/17/2022




                                    No. 18-10137


                                         I.
          Adrian Castro plotted and executed a spree of violent thefts against
   United States postal workers. The Government indicted Castro and charged
   him with, inter alia, violating 18 U.S.C. § 2114(a) by assaulting mail carriers
   and putting their lives in danger, and violating 18 U.S.C. § 924(c)(1)(A) and
   (c)(3)(B) by using a firearm in relation to a crime of violence. Castro pleaded
   guilty to the relevant charges, and the district court sentenced him to 552
   months in prison. This sentence included four concurrent sentences for 168
   months based on the fact that Castro “put[] his [victims’] li[ves] in jeopardy
   by the use of a dangerous weapon.” 18 U.S.C. § 2114(a). Castro did not
   appeal. His conviction became final on July 15, 2004.
          Twelve years later, Castro filed his first motion under 28 U.S.C.
   § 2255. That was long after the one-year limitations period provided in the
   Antiterrorism and Effective Death Penalty Act (“AEDPA”). See 28 U.S.C.
   § 2255(f)(1). But Castro argued he should get a new limitations period based
   on Johnson v. United States, 576 U.S. 591 (2015). See 28 U.S.C. § 2255(f)(3)
   (providing a new one-year limitations period where the Supreme Court
   recognizes a new right and makes it retroactively applicable to cases on
   collateral review). The magistrate judge determined that Johnson’s holding
   as to the residual clause of 18 U.S.C. § 924(e)(2)(B) was inapplicable to
   Castro’s conviction under § 924(c)(3)(B). Thus, Castro did not get the
   benefit of § 2255(f)(3), and his motion was time-barred. Castro objected to
   the report and recommendation, albeit with a concession that his argument
   was foreclosed by binding Fifth Circuit precedent. The district court adopted
   the report and recommendation, denied Castro relief, and denied a COA.
          Castro then asked our court for a COA. One judge of our court granted
   a COA on a single procedural ground: “whether the district court erred by
   denying Castro’s § 2255 motion as untimely.”




                                         2
Case: 18-10137      Document: 00516243396          Page: 3   Date Filed: 03/17/2022




                                    No. 18-10137


                                         II.
          Prisoners challenging their custody are not like ordinary litigants. For
   over a century, Congress has required prisoners—unlike anyone else
   appealing a judgment—to receive permission before appealing. We first
   explain that permission requirement. Then we vacate Castro’s COA.
                                         A.
          In 1908, Congress took away the appeal-as-of-right from state
   prisoners. See An Act restricting in certain cases the right of appeal to the
   Supreme Court in habeas proceedings, 35 Stat. 40, 40 (1908). In its place,
   Congress instituted the certificate of probable cause (“CPC”) procedure.
   The CPC procedure required a state prisoner to obtain certification from
   “the United States court by which the final decision was rendered or a justice
   of the Supreme Court” that “probable cause for an appeal” existed. Ibid.
   This prerequisite to appeal served to preempt frivolous petitions and prevent
   the expenditure of precious judicial resources on meritless cases. See Davis v.
   Jacobs, 454 U.S. 911, 917 (1981) (Rehnquist, J., dissenting) (“[C]ongress[]
   . . . impose[d] th[e] [CPC] requirement as a means of terminating frivolous
   appeals in habeas corpus proceedings.”).
          In 1948, Congress broadened the types of judicial officers empowered
   to grant CPCs to include circuit judges in addition to Supreme Court justices.
   See An Act to revise, codify, and enact into law title 28 of the United States
   Code entitled “Judicial Code and Judiciary,” 62 Stat. 869, 967 (1948). And
   although the statute did not designate the substantive standard for probable
   cause, the Supreme Court held that a prisoner seeking certification must
   offer a “substantial showing of the denial of a federal right.” Barefoot v.
   Estelle, 463 U.S. 880, 893 (1983) (quotation omitted).
          A tidal shift occurred in 1996 when Congress enacted AEDPA, which
   overhauled the statutory framework governing habeas corpus with an eye




                                          3
Case: 18-10137      Document: 00516243396           Page: 4   Date Filed: 03/17/2022




                                     No. 18-10137


   towards “eliminat[ing] delays in the federal habeas review process.” Holland
   v. Florida, 560 U.S. 631, 648 (2010); see Pub. L. No. 104-132, 110 Stat. 1214
   (1996). Section 2253(c)(2), as amended by AEDPA, retained the certification
   requirement but changed the name to a “certificate of appealability.” And
   instead of permitting an appeal anytime a prisoner made “a substantial
   showing of the denial of a federal right,” Barefoot, 463 U.S. at 893 (emphasis
   added), AEDPA elevated the standard and limited appeals to only those cases
   in which an applicant makes “a substantial showing of the denial of a
   constitutional right,” 28 U.S.C. § 2253(c)(2) (emphasis added). As directly
   relevant here, AEDPA applied the certificate requirement for the first time
   to federal prisoners like Castro. See United States v. Orozco, 103 F.3d 389, 391
   (5th Cir. 1996) (noting “a pre-AEDPA § 2255 movant was not required to
   obtain [a CPC] in order to appeal the final order in a § 2255 proceeding to a
   court of appeals”).
          Today, state and federal prisoners face the same hurdle to noticing an
   appeal: The applicant must obtain a COA by making “a substantial showing
   of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The
   requirement that a COA identify a constitutional issue serves the same
   interest as the earlier CPC requirement—namely to “screen[] out issues
   unworthy of judicial time and attention” and to “ensure[] that frivolous
   claims are not assigned to merits panels.” Gonzalez v. Thaler, 565 U.S. 134,
   145 (2012). In short, the COA requirement serves a gatekeeping function. See
   Jennings v. Stephens, 574 U.S. 271, 291–92 (2015) (Thomas, J., dissenting)
   (describing the history and purpose of the COA requirement).
          The    must-identify-a-constitutional-issue     requirement     is   not
   diminished where a district court denies relief on procedural grounds. See
   Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA in such a
   circumstance, an applicant must show “that jurists of reason would find it
   debatable whether the petition states a valid claim of the denial of a



                                          4
Case: 18-10137      Document: 00516243396           Page: 5   Date Filed: 03/17/2022




                                     No. 18-10137


   constitutional right, and that jurists of reason would find it debatable whether
   the district court was correct in its procedural ruling.” Id. at 478. The
   rationale for these rules is simple: If a prisoner must eventually prove a
   constitutional violation to secure release from custody, his appeal should
   proceed only if he can prove a debatable constitutional issue at the outset. A
   procedural-only appeal is much ado about nothing. See, e.g., id. at 483–84
   (holding that a COA applicant “must make a substantial showing of the
   denial of a constitutional right”); Miller-El v. Cockrell, 537 U.S. 322, 336
   (2003) (“[Section] 2253(c) permits the issuance of a COA only where a
   petitioner has made a ‘substantial showing of the denial of a constitutional
   right.’”).
          Most recently, the Supreme Court confronted a COA issued by our
   court that is materially identical to the COA our court issued in this case. See
   Gonzalez, 565 U.S. at 138. Here are the two Fifth Circuit COAs side-by-side:

            Gonzalez v. Thaler            United States v. Castro
    “whether the habeas application “whether the district court erred by
    was timely filed”               denying Castro’s § 2255 motion as
                                    untimely”

   The Supreme Court unanimously agreed that such a COA is invalid because
   it says nothing at all about the Constitution. See Gonzalez, 565 U.S. at 141
   (eight justices agreeing that a procedural-only COA is invalid); id. at 155
   (Scalia, J., dissenting) (arguing that a procedural-only COA is invalid and also
   constitutes a jurisdictional defect). And although an invalid COA does not
   deprive us of jurisdiction, the Court nevertheless held that the commands in
   § 2253(c)(2) and (c)(3) are “mandatory.” Id. at 154 (majority op.).
                                         B.
          Given Gonzalez and the Court’s unanimous judgment, both sides
   unsurprisingly agree that Castro’s COA is invalid. The Government asks us




                                          5
Case: 18-10137      Document: 00516243396           Page: 6   Date Filed: 03/17/2022




                                     No. 18-10137


   to vacate it. The Federal Public Defender (“FPD”) says that once a COA is
   issued, it cannot be vacated—no matter how badly it conflicts with the COA
   requirements enacted by Congress and affirmed by the unanimous judgment
   of the Supreme Court.
          We agree with the Government. The Supreme Court has repeatedly
   admonished us that procedural-only COAs are invalid. We’ve refused to
   follow those instructions before, and we’ve been reversed for the refusal.
   Today we resolve to follow the statute that Congress wrote and to forswear
   procedural-only COAs. “Having sworn off the habit of venturing beyond
   Congress’s intent, we will not accept [the] invitation to have one last drink.”
   Alexander v. Sandoval, 532 U.S. 275, 287 (2001).
          This approach accords with other habeas doctrines. Take for example
   Teague v. Lane, 489 U.S. 288 (1989). Like the COA requirement, the
   nonretroactivity doctrine serves the interests of judicial economy, efficiency,
   and administration. See, e.g., Mackey v. United States, 401 U.S. 667, 676 (1971)
   (Harlan, J., concurring in the judgment) (noting the nonretroactivity
   “doctrine was the product of the Court’s disquietude with the impacts of its
   fast-moving pace of constitutional innovation in the criminal field” and “a
   technique that provided an impetus for the implementation of long overdue
   reforms, which otherwise could not be practicably effected” (quotation
   omitted)). Like an invalid COA, the nonretroactivity of a Supreme Court
   decision under Teague is a non-jurisdictional defense. And where the State
   fails to raise Teague, the federal court can raise it sua sponte and dismiss the
   habeas petition. See Caspari v. Bohlen, 510 U.S. 383, 389 (1994).
          Or take AEDPA’s one-year time bar. See 28 U.S.C. § 2244(d). Like
   the COA requirement, the limitations period serves the interests of judicial
   economy, efficiency, and administration. See Day v. McDonough, 547 U.S.
   198, 205 (2006) (noting § 2244(d) “implicate[s] values beyond the concerns




                                          6
Case: 18-10137      Document: 00516243396            Page: 7    Date Filed: 03/17/2022




                                      No. 18-10137


   of the parties” including “judicial efficiency and conservation of judicial
   resources” (quotations omitted)). Like an invalid COA, the limitations
   period is a non-jurisdictional defense. And where the State fails to raise it, the
   federal court can raise it sua sponte and dismiss the habeas petition. Id. at
   209.
          Third, take procedural default. Like the COA requirement, the
   procedural-default doctrine serves the interests of judicial economy,
   efficiency, and administration. See Magourik v. Phillips, 144 F.3d 348, 358 (5th
   Cir. 1998). Like an invalid COA, procedural default is a non-jurisdictional
   defense. And where the State fails to raise a default, the federal court can
   raise it sua sponte and dismiss the habeas petition. Ibid.; see also Brewer v.
   Marshall, 119 F.3d 993, 999 (1st Cir. 1997); Rosario v. United States, 164 F.3d
   729, 732 (2d Cir. 1998); Sweger v. Chesney, 294 F.3d 506, 520 (3d Cir. 2002);
   Yeatts v. Angelone, 166 F.3d 255, 261 (4th Cir. 1999); Sowell v. Bradshaw, 372
   F.3d 821, 830 (6th Cir. 2004); Kurzawa v. Jordan, 146 F.3d 435, 440 (7th Cir.
   1998); King v. Kemna, 266 F.3d 816, 822 (8th Cir. 2001) (en banc); Vang v.
   Nevada, 329 F.3d 1069, 1073 (9th Cir. 2003); United States v. Wiseman, 297
   F.3d 975, 979 (10th Cir. 2002); Moon v. Head, 285 F.3d 1301, 1315 n.17 (11th
   Cir. 2002).
          Fourth and finally, consider exhaustion of state remedies. In
   Granberry v. Greer, 481 U.S. 129 (1987), the Court held federal courts have
   discretion to raise a prisoner’s failure to exhaust sua sponte. Id. at 133. It even
   opined that a contrary holding would be an “extreme position[].” Ibid.; see
   also Day v. McDonough, 547 U.S. 198, 206 (2006) (citing Granberry’s holding
   favorably post-AEDPA).
          Given the plain text of § 2253(c)(2), Supreme Court precedent, and
   the similarities between the COA requirement and other habeas doctrines,
   we hold that our court has the discretion to raise a COA’s invalidity sua




                                           7
Case: 18-10137      Document: 00516243396            Page: 8    Date Filed: 03/17/2022




                                      No. 18-10137


   sponte and vacate the COA. In so holding, we align our circuit with the strong
   majority of circuits that have confronted this issue. See Spencer v. United
   States, 773 F.3d 1132, 1138 (11th Cir. 2014) (en banc) (“A failure to specify
   [an underlying constitutional issue] would violate the text enacted by
   Congress, see 28 U.S.C. § 2253(c)(3), and will result in the vacatur of the
   certificate.”); Phelps v. Alameda, 366 F.3d 722, 728–31 (9th Cir. 2004)
   (vacating a COA as improvidently granted for failure to specify a debatable
   constitutional issue); Khaimov v. Crist, 297 F.3d 783, 786 (8th Cir. 2002)
   (“[R]evoking[] a certificate [of appealability], especially one we have issued,
   is . . . well within our authority.”); see also United States v. Marcello, 212 F.3d
   1005, 1007–08 (7th Cir. 2000) (“[W]e have discretion to decide the case by
   reviewing the validity of the [certificate of appealability] or by going straight
   to the issues raised on appeal.”). But see Rayner v. Mills, 685 F.3d 631, 635 n.1
   (6th Cir. 2012) (“[A]s the issues have already been briefed and presented to
   this [c]ourt, we will not review the grant of the COA.”).
                                           C.
          The FPD nonetheless says Gonzalez is somehow inconsistent with
   vacating Castro’s COA. That misreads the Supreme Court’s decision.
          Gonzalez reiterated the principle—well-settled since the landmark
   decisions in Slack and Miller-El—that a COA comports with the mandatory
   language used by Congress only if it “indicates which specific issue or issues”
   constitute “a substantial showing of the denial of a constitutional right.” 28
   U.S.C. § 2253(c)(2)–(3) (emphasis added); see Gonzalez, 565 U.S. at 140–41
   (quoting Slack, 529 U.S. at 484). Gonzalez simply held that a single judge’s
   mistake in granting a COA that fails to indicate a constitutional issue does not
   strip us of jurisdiction in the same way a late notice of appeal would. See id.
   at 144, 147 (distinguishing the COA from a notice of appeal and Bowles v.




                                           8
Case: 18-10137      Document: 00516243396          Page: 9   Date Filed: 03/17/2022




                                    No. 18-10137


   Russell, 551 U.S. 205 (2007)). Nothing in Gonzalez’s holding requires us to
   blind ourselves to a COA error that is so patent that the FPD concedes it.
          Nor does Gonzalez’s reasoning require that result. In Gonzalez, no one
   identified the invalidity of the COA until after briefing in our court, after
   argument in our court, after a precedential decision from our court, and after
   a cert petition in the Supreme Court. It was not until the State’s brief in
   opposition that anyone noticed the COA problem. See 565 U.S. at 145. On
   those facts, vacating the COA at such a late date would serve no
   “gatekeeping” function whatsoever. Ibid. To the contrary, it would create
   serious inefficiencies—the same ones the COA is designed to prevent—to
   vacate a COA after our court has already rendered its decision. Ibid.
          Those concerns do not apply here. The parties conceded the invalidity
   of our COA before oral argument, which we then canceled. So here—unlike
   in Gonzalez—we’re confronted with the choice of either (A) honoring the
   COA requirement that Congress wrote or (B) ignoring it and plowing ahead
   in the face of a conceded error and rendering a decision limited to a non-
   constitutional issue. We choose (A)—a choice our court did not have in
   Gonzalez.
          That does not mean—as the FPD seems to misunderstand—that our
   court must always raise COA defects sua sponte, as we must with
   jurisdictional defects. To hold otherwise, we would have to equate the two
   types of defects in a way that Gonzalez forbids. Rather, we hold only that our
   court can raise COA defects sua sponte—just as it can raise numerous other
   defects in postconviction proceedings. See supra pp. 6–7 (discussing
   retroactivity, the statute of limitations, procedural default, and exhaustion).
   We reject the FPD’s “extreme position[]” that COA defects alone are
   somehow beyond our cognizance to recognize sua sponte. Granberry, 481
   U.S. at 133.




                                         9
Case: 18-10137      Document: 00516243396           Page: 10   Date Filed: 03/17/2022




                                     No. 18-10137


                                         III.
          In some cases, our court and not the movant is to blame for a COA
   defect. See Gonzalez, 565 U.S. at 144 (“A petitioner, having successfully
   obtained a COA, has no control over how the judge drafts the COA and . . .
   may have done everything required of him by law.”). How, then, do we
   prevent our mistakes from hurting otherwise-faultless movants?
          The answer is simple. When we spot a defective COA, on our own
   initiative or otherwise, it should be vacated. Then we can, in our discretion,
   consider issuing a valid COA. See United States v. Smith, 945 F.3d 860, 863
   (5th Cir. 2019) (“We can correct this nonjurisdictional defect ‘by
   considering an amendment to the COA.’” (quoting Gonzalez, 565 U.S. at
   146)). Of course, we are bound by the well-settled rule that a prisoner cannot
   ask for a COA here on any ground different from the one(s) submitted to and
   rejected by the district court. See Black v. Davis, 902 F.3d 541, 545 (5th Cir.
   2018). But assuming the prisoner did his part correctly and asked for a valid
   COA in the district court and then again in ours, the rule we announce today
   will not hurt him. He’ll either get the COA in the first instance or, if we make
   a mistake and issue an invalid certificate, we can recognize our mistake and
   fix it with a valid one.
          Castro asks us to issue a valid COA on “whether the residual clause
   found in 18 U.S.C. § 924(c)(3)(B) is unconstitutionally vague” after the
   Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019).
   Black poses no obstacle to Castro because his initial § 2255 motion explicitly
   argued that § 924(c) is unconstitutionally vague. See Castro v. United States,
   No. 3:16-cv-1761, ECF No. 1, at 7 (N.D. Tex. June 24, 2016). The district
   court’s denial of that motion amounted to an implicit refusal to issue a COA
   on void-for-vagueness grounds. See Habeas Rule Governing Section 2255
   Proceedings 11(a) (“The district court must issue or deny a certificate of




                                         10
Case: 18-10137     Document: 00516243396              Page: 11   Date Filed: 03/17/2022




                                       No. 18-10137


   appealability when it enters a final order adverse to the applicant.”); see also
   Black, 902 F.3d at 545 (explaining this rule’s importance). Castro now asks
   our court for a COA based on Davis—a void-for-vagueness case that held 18
   U.S.C. § 924(c)(3)(B) unconstitutionally vague. See 139 S. Ct. at 2336. Thus,
   Castro’s request for an amended COA is based on the same ground (void-
   for-vagueness) as his original COA request in district court.
          Even so, we cannot grant Castro’s request. Castro was not sentenced
   under the residual clause in § 924(c)(3)(B). He was sentenced under the
   elements clause in § 924(c)(3)(A). The elements clause defines as a “crime of
   violence” any felony that “has as an element the use, attempted use, or
   threatened use of physical force against the person or property of another.”
   18 U.S.C. § 924(c)(3)(A). Here, Castro pleaded guilty to an offense that has
   as an element “put[ting] his [victims’] li[ves] in jeopardy by the use of a
   dangerous weapon.” 18 U.S.C. § 2114(a). Castro’s indictment, his stipulated
   factual resume, and his plea agreement all confirm that he was convicted of
   and sentenced for putting the lives of his victims in jeopardy by using a
   handgun. There’s no other way he could’ve been sentenced to 168 months
   for his § 2114(a) counts. That easily satisfies the elements clause and renders
   § 924(c)’s residual clause and Davis irrelevant. See In re Watt, 829 F.3d 1287,
   1290 (11th Cir. 2016) (finding a violation of 18 U.S.C. § 2114(a) in which the
   victim’s life was put in jeopardy to constitute a crime of violence); United
   States v. Enoch, 865 F.3d 575, 582 (7th Cir. 2017) (same); Knight v. United
   States, 936 F.3d 495, 501 (6th Cir. 2019) (same); Williams v. United States,
   794 F. App’x 612, 614 (9th Cir. 2019) (mem.) (same).
                                   *        *         *
          The COA we originally granted was invalid, so we now vacate it. And
   because Castro has not made “a substantial showing of the denial of a
   constitutional right,” see Slack, 529 U.S. at 483–84, we cannot grant an




                                            11
Case: 18-10137      Document: 00516243396        Page: 12    Date Filed: 03/17/2022




                                  No. 18-10137


   amended COA, see Smith, 945 F.3d at 863. We therefore dismiss for lack of
   jurisdiction. See Gonzalez, 565 U.S. at 142 (lack of a COA destroys
   jurisdiction).
          PETITION        FOR      REHEARING                DENIED;      COA
   VACATED; APPEAL DISMISSED.




                                      12